United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.G., Appellant
and
DEPARTMENT OF THE INTERIOR, LASSEN
VOLCANIC NATIONAL PARK, Mineral, CA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 14-499
Issued: June 12, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On January 2, 2014 appellant filed a timely appeal from a July 12, 2013 nonmerit
decision of the Office of Workers’ Compensation Programs (OWCP) denying his request for
reconsideration. Because more than 180 days elapsed from the most recent merit decision dated
June 22, 2012 to the filing of this appeal and pursuant to the Federal Employees’ Compensation
Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board lacks jurisdiction to review the
merits of appellant’s claim.
ISSUE
The issue is whether OWCP properly refused to reopen appellant’s case for further
review of the merits pursuant to 5 U.S.C. § 8128(a).

1

5 U.S.C. § 8101 et seq.

On appeal appellant argues that OWCP erred in denying his request for a merit review,
failing to expand his claim to include additional conditions and in terminating his compensation
benefits.
FACTUAL HISTORY
This case has previously been before the Board.2 On September 29, 1994 appellant, then
a 48-year-old seasonal motor vehicle operator, strained his lower back and skinned his left jaw
while in the performance of duty. OWCP accepted the claim for left jaw contusion and low back
strain, postconcussion syndrome, aggravation of preexisting migraines and suboccipital
neuralgia. Appellant stopped work on September 29, 1994 and was placed on the periodic rolls
in receipt of temporary total disability.
In a December 10, 2011 letter, appellant requested reimbursement for his massage
therapy treatment and therapeutic sessions with a personal trainer. He stated that his physician
had prescribed the treatments and that OWCP had previously authorized massage therapy
treatment.
On February 15, 2012 OWCP received prescriptions dated October 12 and December 8,
2009 from Dr. David B. Hagie, who recommended a personal trainer for total body muscle
imbalance and areas of disuse atrophy from lumbosacral sprain, spondylolisthesis and
postconcussion syndrome.
It also received appellant’s request for authorization and
reimbursement for the personal trainer for the period October 27, 2009 through March 18, 2010
and reimbursement for massage therapy for the period January 5 to July 29, 2010.
In an undated progress report received on April 11, 2012, Dr. Hagie diagnosed headache,
migraine and somatic cranium, lumbar and sacrum dysfunctions. He recommended massage
therapy for treatment of appellant’s headaches.
By correspondence dated April 26, 2012, OWCP requested additional information from
Dr. Hagie explaining why appellant’s July 29, 1994 employment injury required a personal
trainer or massage therapy when it had been found that his postconcussion syndrome had

2

In the first appeal, the Board affirmed a July 3, 2008 OWCP hearing representative’s decision finding an
overpayment of compensation and denying wavier of the recovery of the overpayment. See Docket No. 08-2265
(issued September 28, 2009). The Board reversed OWCP’s April 10, 2008 decision which denied reconsideration of
a February 2, 2007 decision terminating monetary benefits pursuant to 5 U.S.C. § 8106(c). The Board noted that on
June 9, 2004 OWCP referred to Dr. Mary Reif, a Board-certified neurologist, to resolve the conflict in the medical
opinion evidence between Dr. David B. Hagie, a treating Board-certified osteopath, and Dr. Stephen C. Zinsmeister,
a second opinion Board-certified psychiatrist and neurologist, on the issues of whether appellant was capable of
performing sedentary work for eight hours per day and whether his current condition was employment related and
totally disabling. On July 8, 2004 Dr. Reif concluded that appellant was capable of working an eight-hour day with
restrictions. The Board found that OWCP improperly relied upon the July 8, 2004 opinion of Dr. Reif, the impartial
Board-certified neurologist, as the opinion was not current. On remand, by decision dated December 16, 2010,
OWCP terminated appellant’s compensation benefits, with the exception of the medical benefits for headache
aggravation, effective that date. It denied reconsideration on December 16, 2011 and the Board affirmed on
December 6, 2012. See Docket No. 12-1473 (issued December 6, 2012).

2

resolved and that a physical examination by a second opinion physician found appellant to be
“well-muscled.”
In a May 8, 2012 letter, appellant related that he was requesting reimbursement for a
personal trainer for the period October 27, 2009 to October 28, 2010 and reimbursement for
massage therapy for the period January 5 to October 28, 2010. He related that he had been
reimbursed for massage therapy for the period August 12 to October 28, 2010. In support of his
request, appellant submitted medical evidence from Dr. Hagie for the period August 20, 1999
through May 1, 2012.
On June 11, 2012 Dr. Kenneth D. Sawyer, an OWCP medical adviser, reviewed the
medical evidence of record. He concluded that the massage therapy and personal trainer did not
meet the statutory requirements under FECA as it would not reduce the period or degree of
disability or likely cure or give relief or aid in decreasing the amount of compensation paid.
Dr. Sawyer related that Dr. Hagie based his recommendations for treatment on conditions not
accepted by OWCP. He found no convincing evidence that appellant suffered from the multiple
conditions for which Dr. Hagie recommended treatment.
By decision dated June 22, 2012, OWCP denied appellant’s request for reimbursement
for a personal trainer from October 27, 2009 through March 18, 2010 or for massage therapy
treatments from January 5 to July 29, 2010.
In a letter dated June 2, 2013, appellant requested reconsideration of the June 22, 2012
decision denying reimbursement. He contended that Dr. Hagie had provided adequate rationale
explaining how the personal trainer and massage treatment met the statutory definition under
FECA. Appellant also requested that his claim be expanded to accept an aggravation of
degenerative disc disease and cervical strain and that his compensation benefits be reinstated as
of December 16, 2010.
By decision dated July 12, 2013, OWCP denied further reconsideration.
LEGAL PRECEDENT
To require OWCP to reopen a case for merit review under section 8128(a) of FECA,3
OWCP’s regulations provide that a claimant must: (1) show that OWCP erroneously applied or
interpreted a specific point of law; (2) advance a relevant legal argument not previously
considered by OWCP; or (3) constitute relevant and pertinent new evidence not previously
considered by OWCP.4 To be entitled to a merit review of an OWCP decision denying or
terminating a benefit, a claimant also must file his or her application for review within one year

3

5 U.S.C. §§ 8101-8193. Section 8128(a) of FECA provides that the Secretary of Labor may review an award
for or against payment of compensation at any time on his own motion or on application.
4

20 C.F.R. § 10.606(b)(3). See J.M., Docket No. 09-218 (issued July 24, 2009); Susan A. Filkins, 57 ECAB
630 (2006).

3

of the date of that decision.5 When a claimant fails to meet one of the above standards, OWCP
will deny the application for reconsideration without reopening the case for review on the
merits.6
ANALYSIS
By letter dated June 2, 2013, appellant requested reconsideration; but he did not submit
any relevant and pertinent new evidence or new relevant argument with his request. He
reiterated that his treating physician had provided sufficient rationale to meet FECA
requirements for approval of a personal trainer and massage therapy. Appellant also reiterated
that his compensation benefits should be reinstated, effective December 16, 2010, the date
OWCP terminated his compensation benefits and that his claim be expanded to include
additional conditions. The Board finds that appellant did not raise new arguments or present new
evidence that OWCP erroneously applied or interpreted a specific point of law; advanced any
relevant legal arguments not previously considered by OWCP; or present any relevant and
pertinent new evidence, he is not entitled to further review of the merits of his claim under any
criteria of section 10.606(b)(3).7
As appellant did not meet any of the regulatory requirements for review of the merits of
his claim, OWCP properly denied his June 2, 2013 request for reconsideration.
On appeal appellant contends that OWCP erred in the evidence upon which it relied in
terminating his compensation benefits, failing to expand his claim to include additional
conditions and denying authorization and reimbursement for a personal trainer and massage
therapy. The merits of his claim are not before the Board as the only decision currently on
appeal is the nonmerit July 12, 2013 decision. As discussed above appellant has not met any of
the regulatory requirements under 20 C.F.R. § 10.606 to warrant a merit review of his claim.
CONCLUSION
The Board finds that OWCP properly denied appellant’s request to reopen his case for
further review of the merits under 5 U.S.C. § 8128(a).

5

20 C.F.R. § 10.607(a). See S.J., Docket No. 08-2048 (issued July 9, 2009); Robert G. Burns, 57 ECAB
657 (2006).
6

Id. at § 10.608(b). See Y.S., Docket No. 08-440 (issued March 16, 2009); Tina M. Parrelli-Ball, 57 ECAB
598 (2006).
7

A.K., Docket No. 09-2032 (issued August 3, 2010); W.C., 59 ECAB 372 (2008); Susan A. Filkins, supra note 4.

4

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated July 12, 2013 is affirmed.
Issued: June 12, 2014
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

5

